Judgment, Supreme Court, New York County (William McCooe, J.), entered on February 21, 1990, which, in this CPLR article 78 proceeding, dismissed the petition challenging the denial of petitioner’s application for a license to operate a newsstand, is unanimously affirmed, without costs.
The petitioner applied for a license to operate a newsstand that was twelve feet wide by six feet deep on a sidewalk twenty feet, six inches wide. Pursuant to the Guideline Booklet for Newsstands, the desired clear path for newsstands on sidewalks wider than nineteen feet is thirteen feet, six inches. Because the Department of Transportation would not grant approval for a clear path less than thirteen feet, six inches, the Department of Consumer Affairs could not issue a license pursuant to Administrative Code of the City of New York § 20-231 (c). Thus, the determination by the Department of Consumer Affairs was not arbitrary or capricious. Concur— Sullivan, J. P., Carro, Ellerin, Ross and Kassal, JJ.